Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se unen los Jueces Asociados Señora Naveira de Rodón y Señor Hernández Denton.
I
En la opinión concurrente que emite el Juez Asociado Señor Irizarry Yunqué en el presente caso se concluye —co-rrectamente— que el agente de aduanas federal actuó como un “agente del Gobierno” y no como un “ciudadano privado”, por lo que, en principio, le es oponible la garantía constitu-cional contra registros y allanamientos irrazonables consa-grada por la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico y por la Enmienda IV de la Constitución de Estados Unidos de América.
Se determina sin embargo —incorrectamente, a nuestro entender— que el apelante no tenía una “expectativa legítima de intimidad o privacidad” en el lugar “registrado” por dicho agente federal, por lo que se resuelve que el apelante no tenía “capacidad” (standing) para solicitar la “supresión” del arma de fuego en controversia.
Dicha conclusión está predicada en, y es consecuencia de, la norma establecida a esos efectos por el Tribunal Supremo de Estados Unidos en Katz v. United States, 389 U.S. 347 (1967); Rakas v. Illinois, 439 U.S. 128 (1978); United States v. Salvucci, 448 U.S. 83 (1980); Rawlings v. Ken*956tucky, 448 U.S. 98 (1980); United States v. Ross, 456 U.S. 798 (1982); Texas v. Brown, 460 U.S. 730 (1983).
No debemos perder de vista, sin embargo, que en la juris-dicción federal se ha resuelto que la llamada “regla de exclu-sión” no goza por sí misma de rango constitucional, sino que es meramente una medida profiláctica de los derechos bajo la citada Cuarta Enmienda. Por ende, en esa jurisdicción la misma está sujeta a modificación o abolición. Illinois v. Gates, 462 U.S. 213, 223 (1983). En Puerto Rico, por el contrario, nuestra Constitución expresamente dispone, en lo pertinente, que la evidencia obtenida en violación de la citada Sec. 10 del Art. II “será inadmisible en los tribunales”. (Énfasis supli-do.) Esta diferencia en el “rango jurídico” de la regla de exclusión existente entre la jurisdicción federal y la nuestra hace, a nuestro entender, inaplicable la jurisprudencia federal que niega los efectos de la referida regla de exclusión en casos donde el acusado no puede alegar y probar una “expectativa de privacidad” en relación con el lugar registrado o allanado.
Como es sabido, la Enmienda Cuarta de la Constitución federal “describe el ámbito mínimo de la garantía que reco-noce. Los estados no pueden achicar esas fronteras, pero pue-den expandirlas”. Pueblo v. Dolce, 105 D.P.R. 422, 427 (1976). En otras palabras, habiendo el Tribunal Supremo de Estados Unidos reconocido expresamente la facultad de los estados federados para expandir la garantía contra registros y allanamientos ilegales más allá de los límites de la citada Enmienda Cuarta, Cooper v. California, 386 U.S. 58, 62 (1967), este Tribunal, al interpretar la Constitución del Es-tado Libre Asociado de Puerto Rico, puede ampliar el ámbito de los derechos humanos de los residentes de nuestro país. Pueblo v. Dolce, ante, pág. 428.
En lo que respecta a la “capacidad” (standing) de un im-putado de delito para solicitar la supresión del material de-lictivo en relación con el cual se le procesa, somos del criterio que bajo nuestro ordenamiento jurídico si un ciudadano es *957acusado de la supuesta comisión de un delito público y la evi-dencia que se pretende utilizar para probar su culpabilidad fue el producto de un registro, a esa persona no se le debe negar la “capacidad” para cuestionar la legalidad del mismo. En otras palabras, si el Estado pretende relacionar a un acu-sado con determinado material delictivo y así privarlo de su libertad con motivo de ello, dicho ciudadano debe tener el de-recho automático de cuestionar la legalidad de la forma o manera en que el Estado advino en posesión del referido material.
II
No obstante lo anteriormente expresado, concurrimos con el resultado a que llega el Tribunal en la sentencia emitida (1) por cuanto existe prueba suficiente —independiente de aque-lla obtenida mediante la “actuación ilegal” del agente de aduanas!2)— que demuestra más allá de duda razonable la culpabilidad del apelante.

(1) Mediante la cual se confirman las sentencias apeladas.


(2) Consistente la misma en el testimonio del armero.